Citation Nr: 0110276	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for chronic obstructive 
pulmonary disease (COPD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from March 1941 until 
August 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 1999 
rating decision of the Buffalo, New York Regional Office (RO) 
which denied an increased rating for service-connected COPD.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected COPD are more severely disabling than 
reflected by the currently assigned disability rating.

A review of the record discloses that the appellant has been 
extensively followed on a continuing basis for a number of 
complaints and disorders by various physicians over the 
years.  It appears that his primary physician is K. Rajmani, 
M.D.  It is shown that the veteran has also received VA 
outpatient follow-up, the most recent record of which is 
dated in September 1999.  The Board thus concludes that there 
likely is additional information pertaining to the veteran's 
respiratory status since the last clinical records were 
associated with the claims folder, and that such information 
should be requested and secured.  Additionally, the veteran 
was most recently afforded a VA examination, pulmonary 
function studies and a chest X-ray in November 1999.  The 
examination report does not appear to include all the 
findings necessary to adjudge the veteran's disability in 
accordance with the rating criteria in 38 C.F.R. § 4.97 
(2000).  For example, while information was provided as to 
the forced expiratory volume in one second (FEV-1) and as to 
the ratio of FEV-1 to forced vital capacity (FVC), it does 
not appear that findings were clearly made as to the 
diffusion capacity of the lung for carbon monoxide by the 
single-breath method (DLCO (SB)) or maximum exercise capacity 
in terms of ml/kg/min oxygen consumption.  (If such results 
were obtained, they were not clearly annotated.)

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claim to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making an effort to obtain copies of any records 
reflecting additional treatment the veteran may have received 
from any private physician, to include Dr. Rajmani, 
evaluation reports from his adult living facility, if any, 
and any VA outpatient records dating from October 1999.  The 
action should also include affording the veteran a new 
pulmonary examination.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making an 
effort to obtain copies of any records 
reflecting additional treatment the 
veteran may have received since the time 
that such records were last received, to 
include those from any private 
physician, to include Dr. Rajmani, 
evaluation reports from his adult living 
facility, if any, and VA outpatient 
records dating from October 1999.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo a comprehensive 
pulmonary examination.  All necessary 
tests and studies, including pulmonary 
function studies, should be performed, 
and clinical manifestations should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review prior to the evaluation.  
Findings should specifically and clearly 
include FEV-1, FEV-1/FVC, DLCO (SB), and 
maximum exercise capacity set forth in 
ml/kg/min oxygen consumption.  It should 
also be noted whether the veteran 
experiences any cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, episode(s) of acute 
respiratory failure, or whether he 
requires outpatient oxygen therapy.  

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the claim here in 
question.  If the benefit sought is 
denied, a supplemental statement of the 
case should be issued. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review, if appropriate.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purpose of this remand is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


